Exhibit 10.9

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (the “Agreement”), is entered into as of the 29th day of
September, 2004, by and among Laurus Master Fund, Ltd. (“Laurus”), Coach
Industries Group, Inc. (“CIGI”) and Stearns Weaver Miller Weissler Alhadeff &
Sitterson, P.A. (the “Escrow Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a Securities Purchase Agreement between Laurus and CIGI
(the “Purchase Agreement”; capitalized terms not otherwise defined herein shall
have the meaning assigned such terms in the Purchase Agreement), CIGI will,
among other things, sell to Laurus a Secured Convertible Term Note (the “Note”);
and

 

WHEREAS, CIGI and Laurus desire that Laurus deliver to the Escrow Agent $960,000
of the proceeds (the “Escrowed Funds”) of the Note to be held and disbursed as
set forth herein; and

 

WHEREAS, the Escrow Agent has agreed to act as the holder of the Escrowed Funds
and to disburse the Escrowed Funds in accordance with the terms and provisions
of this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties agree as follows:

 

1. Appointment of Escrow Agent. CIGI and Laurus hereby appoint Stearns Weaver
Miller Weissler Alhadeff & Sitterson, P.A. to act as the Escrow Agent hereunder,
and the Escrow Agent hereby agrees to accept the duties of Escrow Agent in
accordance with the terms and conditions of this Agreement.

 

2. Delivery of Escrowed Funds to the Escrow Agent. On or about the date hereof,
Laurus shall deliver, or shall cause to be delivered, to the Escrow Agent the
Escrowed Funds.

 

3. Disbursement of the Escrowed Funds. Subject to the provisions of Section 5,
the Escrow Agent shall release the Escrowed Funds from escrow as follows:

 

a. Upon receipt by the Escrow Agent of (i) a notice from CIGI (an “Acquisition
Closing Notice”) that the closing of the acquisition of Corporate Development
Services, Inc. (“CDS”) by CIGI is then occurring and (ii) a written notice from
Laurus (which may in the form of email transmission) (the “Laurus Closing
Notice”) that (x) all closing conditions in connection with the execution and
delivery of the Securities Purchase Agreement, the Note and the transaction
contemplated thereby have been satisfied to the satisfaction of Laurus and (y)
CIGI has (I) caused the surviving entity of the merger of CDS and CDS Merger
Sub, Inc. to enter into joinder documentation (the “Joinder Documentation”)
satisfactory to Laurus ensuring that such surviving entity is party to the
Subsidiary Guaranty, the Stock Pledge Agreement and the Master Security
Agreement and (II) delivered, or caused to be delivered, such other
documentation, certificates and opinions in



--------------------------------------------------------------------------------

connection with such Joinder Documentation reasonably requested by Laurus, in
each case to the satisfaction of Laurus, the Escrow Agent shall pay the Escrowed
Funds payable upon such closing directly to the shareholders of CDS in
accordance with the terms of the Agreement and Plan of Merger by and among CIGI,
CDS Merger Sub, Inc., CDS and the shareholders of CDS, and pay the balance of
the Escrowed Funds to CIGI or CDS Merger Sub, Inc., as directed by CIGI; or

 

b. Upon receipt of joint written instructions executed on behalf of each of
Laurus and CIGI setting forth instructions with respect to disbursement of the
Escrowed Funds, the Escrow Agent shall disburse the Escrowed Funds in accordance
with such joint written instructions.

 

4. Investment of Funds. The Escrow Agent shall have no obligation to invest the
Escrowed Funds. The Escrow Agent intends to deposit the Escrowed Funds in a
non-interest-bearing account at Wachovia Bank, N.A.

 

5. Rights and Duties of the Escrow Agent.

 

a. Reliance; Duties. The Escrow Agent may act in reliance upon any writing or
instrument or signature which it, in good faith, believes to be genuine; may
assume the validity and accuracy of any statements or assertions contained in
such writing or instrument; and may assume that any person purporting to give
any writing, notice, advice or instruction in connection with the provisions
hereof has been duly authorized to do so. The Escrow Agent shall not be liable
in any manner for the sufficiency or correctness as to form, manner of
execution, or validity of any written instructions delivered to it; nor as to
the identity, authority, or rights of any person executing the same. The duties
of the Escrow Agent shall be limited to disbursing the Escrowed Funds in
accordance with the provisions hereof. The Escrow Agent undertakes to perform
only such duties as are expressly set forth herein, and no implied duties or
obligations of the Escrow Agent shall be implied by virtue of this Agreement.

 

b. Legal Counsel; Liability. The Escrow Agent may consult with counsel of its
own choice and shall have full and complete authorization and protection for any
action taken or suffered by it hereunder in good faith and in accordance with
the opinion of such counsel. The Escrow Agent shall not be liable for any
mistakes of fact or error of judgment, or for any acts or omissions of any kind
unless caused by its willful misconduct or gross negligence.

 

c. Interpleader. Notwithstanding any provisions contained herein to the
contrary, in the event that the Escrow Agent is uncertain as to the proper
disposition of the Escrowed Funds, or in the event of a disagreement about the
interpretation of this Agreement, or about the rights and obligations of the
parties hereto, or the propriety of any action contemplated by the Escrow Agent
hereunder, the Escrow Agent may, in its sole discretion, file an action in
interpleader to resolve said disagreement. The Escrow Agent shall be indemnified
pursuant to the provisions of Section 6 hereof for all costs and attorneys’ fees
incurred by it in its capacity as Escrow Agent in connection with any such
interpleader action and shall be fully protected in suspending all or part of
its activities under this Agreement until a final judgment in the interpleader
action is resolved.



--------------------------------------------------------------------------------

d. Resignation. The Escrow Agent may resign at any time upon the giving of five
(5) days written notice to the other parties of this Agreement. Upon such
resignation, CIGI and Laurus shall jointly appoint a successor escrow agent, who
shall assume the duties of Escrow Agent hereunder by supplement hereto. If a
successor escrow agent is not appointed within five (5) days after notice of
resignation, the Escrow Agent may petition any court of competent jurisdiction
to name a successor escrow agent.

 

6. Indemnification of the Escrow Agent. CIGI shall reimburse the Escrow Agent
for all reasonable expenses incurred by the Escrow Agent in connection with the
duties hereunder. Unless and until the Escrow Agent is determined by a court of
competent jurisdiction to have discharged any of its duties hereunder in a
grossly negligent manner or to have been guilty of willful misconduct with
regard to any of its duties hereunder, CIGI shall indemnify and hold the Escrow
Agent harmless from any and all claims, liabilities, losses, actions, suits,
proceedings at law or in equity, or any other expenses, fees or charges of any
nature whatsoever, which it may incur or with which it may be threatened by
reason of its acting as Escrow Agent under this Agreement; and in connection
therewith to indemnify the Escrow Agent against any and all expenses including
attorneys’ fees and the costs of defending any action, suit or proceedings or
resisting any claim in such capacity.

 

7. Term. The term of this Agreement shall commence on the date the Escrowed
Funds are deposited with the Escrow Agent and shall remain in full force and
effect until the Escrow Agent has delivered all the Escrowed Funds in its
possession in accordance with the terms hereof.

 

8. Notices. Any notice pertaining to this Agreement shall be in writing and
shall be deemed to have been duly given or made as of the date delivered or sent
if delivered personally or sent by facsimile or sent by prepaid overnight
carrier, to the respective parties at the following address:

 

If to CIGI:

Coach Industries Group, Inc.

9600 West Sample Road, Suite 505

Coral Springs, Florida 33065

Attention: Francis J. O’Donnell

Facsimile: (954) 862-1456

If to Laurus:

Laurus Master Fund, Ltd.

c/o M&C Corporate Services Limited

P.O. Box 309 GT, Ugland House, South Church Street

George Town, Grand Cayman, Cayman Islands

Facsimile: 345-949-8080



--------------------------------------------------------------------------------

With a copy to:

John E. Tucker, Esq.

Laurus Capital Management, LLC

825 Third Avenue, 14th Floor

New York, NY 10022

Facsimile: (212) 541-4434

If to the Escrow Agent:

Stearns Weaver Miller Weissler Alhadeff &

Sitterson, P.A.

Museum Tower, Suite 2200

150 West Flagler Street

Miami, Florida 33130

Attention: Michael I. Keyes, Esq.

 

9. Choice of Law. This Agreement shall be construed in accordance with, and
governed by, the laws of the State of Florida.

 

10. Legal Representation. The parties hereto hereby agree that the fact that
Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A. has acted as Escrow
Agent hereunder shall not preclude it or any member or employee of such firm
from providing legal representation to CIGI in connection with any matter
(including without limitation any dispute or legal proceeding between CIGI and
Laurus or any of its affiliates) arising from, or in any way connected with, the
transactions contemplated by the Purchase Agreement or the Note (it being
understood that in no event shall the Escrow Agent represent CIGI or any of its
subsidiaries or affiliates in connection with any dispute arising out of, or
related to, this Agreement). The Sellers acknowledge that Stearns Weaver Miller
Weissler Alhadeff & Sitterson, P.A. has acted as counsel to CIGI in connection
with the acquisition of CDS and in connection with the Purchase Agreement, the
Note and the transactions contemplated thereby.

 

11. Counterparts. This Agreement may be executed in one or more counterparts, by
original or facsimile, each of which shall be deemed an original but both of
which together shall constitute but one Agreement.

 

12. Successors; No Third Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
successors and assigns.

 

13. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
of the parties with respect to the escrow of funds. No amendment, supplement,
modification or waiver of the terms of this Agreement shall be binding unless
expressed in writing and executed on behalf of the party to be charged
therewith.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have each caused this Agreement to be executed
by a duly authorized representative as of the date first above written.

 

COACH INDUSTRIES GROUP, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Francis J. O’Donnell,

   

Chief Executive Officer

LAURUS MASTER FUND, LTD.

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

STEARNS WEAVER MILLER

WEISSLER ALHADEFF & SITTERSON, P.A.

By:

 

 

--------------------------------------------------------------------------------

   

Michael I. Keyes, For the Firm